DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined in this application.  This communication is the first action on the merits.

Examiner Request
The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. This rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).   Claims 1 and 10 are directed to a method and Claim 16 is directed to a system, which is one of the statutory categories of invention (Step 1:  YES). The recitation of the claimed invention is analyzed as follows, in which the abstract elements are boldfaced.
Claim 1 recites the limitations of:
receiving bill data regarding a first user of a bill payment system, wherein the bill data is at least one of entered on a mobile application or a web-based application under control of the first user and received from a merchant of the first user, and wherein the bill data comprises at least sufficient data to identify an anticipated bill; 
creating a bill authorization data record from the bill data, wherein the bill authorization data record contains data sufficient to accept or reject requested transactions;  
receiving a transaction attempt from a merchant comprising at least one of a requested ACH transfer and a requested debit card transaction; 
comparing data from the transaction attempt with data from the bill authorization data record; 
accepting or rejecting the transaction attempt based upon the comparison of data from the transaction attempt with data from the bill authorization data record; and 
upon determining that transaction attempt should be accepted, automatically transferring funds from an account of the first user in the bill payment system to complete a transaction requested in the transaction attempt.
The ordered combination of the recited limitations is a method that, under its broadest reasonable interpretation, covers obtaining and analyzing data for the completion of a financial transaction, which is a fundamental economic practice.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
Moreover, other than reciting a “application”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “application” language; “receiving”, “creating”, “comparing”, “accepting”, and “transferring” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  
Claim 1:  but for the generically recited computer language, receiving bill data regarding a first user of a bill payment system, wherein the bill data is at least one of entered on a mobile application or a web-based application under control of the first user and received from a merchant of the first user, and wherein the bill data comprises at least sufficient data to identify an anticipated bill, in the context of the claimed invention encompasses one or more people manually data is at least one of entered under control of the first user and received from a merchant of the first user, and wherein the bill data comprises at least sufficient data to identify an anticipated bill.
but for the generically recited computer language, creating a bill authorization data record from the bill data, wherein the bill authorization data record contains data sufficient to accept or reject requested transactions, in the context of the claimed invention encompasses one or more people manually creating a bill authorization data record from the bill data, wherein the bill authorization data record contains data sufficient to accept or reject requested transactions.
but for the generically recited computer language, receiving a transaction attempt from a merchant comprising at least one of a requested ACH transfer and a requested debit card transaction, in the context of the claimed invention encompasses one or more people manually receiving a transaction attempt from a merchant comprising at least one of a requested transfer and a requested debit card transaction.
but for the generically recited computer language, comparing data from the transaction attempt with data from the bill authorization data record, in the context of the claimed invention encompasses one or more people manually comparing data from the transaction attempt with data from the bill authorization data record.
but for the generically recited computer language, accepting or rejecting the transaction attempt based upon the comparison of data from the transaction attempt with data from the bill authorization data record, in the context of the claimed invention encompasses one or more people manually accepting or rejecting the transaction attempt based upon the comparison of data from the transaction attempt with data from the bill authorization data record.
but for the generically recited computer language, upon determining that transaction attempt should be accepted, automatically transferring funds from an account of the first user in the bill payment system to complete a transaction requested in the transaction attempt, in the context of the claimed invention encompasses one or more people manually transferring funds from an account of the first user in the bill payment system to complete a transaction requested in the transaction attempt.
Claim 10:  but for the generically recited computer language, receiving a set of bill payment rules from a first user of a bill payment system from a mobile application or a web-based application under control of the first user, in the context of the claimed invention encompasses one or more people manually receiving a set of bill payment rules from a first user of a bill payment system under control of the first user.
but for the generically recited computer language, receiving a first bill payment request from a first merchant for payment of a first bill by the first user, wherein the first bill payment request comprises an ACH transfer request, in the context of the claimed invention encompasses one or more people manually receiving a first bill payment request from a first merchant for payment of a first bill by the first user, wherein the first bill payment request comprises an transfer request.
but for the generically recited computer language, comparing data from the first bill payment request with the set of bill payment rules, in the context of the claimed invention encompasses one or more people manually comparing data from the first bill payment request with the set of bill payment rules.
but for the generically recited computer language, selectively accepting or rejecting the first bill payment request according to whether the first bill payment request contains data matching parameters established by the set of bill payment rules, in the context of the claimed invention encompasses one or more people manually selectively accepting or rejecting the first bill payment request according to whether the first bill payment request contains data matching parameters established by the set of bill payment rules.
but for the generically recited computer language, receiving a second bill payment request from a second merchant for payment of a second bill by the first user, wherein the second bill payment request comprises a requested debit card transaction, in the context of the claimed invention encompasses one or more people manually receiving a second bill payment request from a second merchant for payment of a second bill by the first user, wherein the second bill payment request comprises a requested debit card transaction.
but for the generically recited computer language, comparing data from the second bill payment request with the set of bill payment rules, in the context of the claimed invention encompasses one or more people manually comparing data from the second bill payment request with the set of bill payment rules.
but for the generically recited computer language, selectively accepting or rejecting the second bill payment request according to whether the second bill payment request contains data matching parameters established by the set of bill payment rules, in the context of the claimed invention encompasses one or more people manually selectively accepting or rejecting the second bill payment request according to whether the second bill payment request contains data matching parameters established by the set of bill payment rules.
Claim 16:  but for the generically recited computer language, one or more processors; a computer readable memory operably coupled with the one or more processors; a bill payment rules module configured to receive bill authorization data from at least one of a mobile application or a web-based application under control of a first user of the system for automated bill payment and a merchant requesting payment of a bill by the first user, in the context of the claimed invention encompasses one or more people manually receive bill authorization data from under control of a first user for automated bill payment and a merchant requesting payment of a bill by the first user.
a bill payment authorization module configured to receive a bill payment request from a merchant for payment of a bill by the first user, wherein the bill payment authorization module is configured to compare data acquired by the bill payment rules module with data from the bill payment request to selectively approve or deny the bill payment request, in the context of the claimed invention encompasses one or more people manually receive a bill payment request from a merchant for payment of a bill by the first user configured to compare data with data from the bill payment request to selectively approve or deny the bill payment request.
Claim 5:  but for the generically recited computer language, further comprising receiving bill data for each of a plurality of accounts, wherein each of the plurality of accounts is associated with a distinct merchant, in the context of the claimed invention encompasses one or more person manually receiving bill data for each of a plurality of accounts, wherein each of the plurality of accounts is associated with a distinct merchant.
Claim 6:  but for the generically recited computer language further comprising declining any and all transaction attempts that fail to match preconfigured parameters established within a bill authorization data record, in the context of the claimed invention encompasses one or more people manually declining any and all transaction attempts that fail to match preconfigured parameters established within a bill authorization data record.
Claim 7:  but for the generically recited computer language, further comprising receiving an outgoing bill payment request to transfer funds from the first user of the bill payment system to a second user of the bill payment system, wherein the outgoing bill payment request comprises an amount and a recurring time period for automated, repeated payment of the amount, in the context of the claimed invention encompasses one or more people manually receiving an outgoing bill payment request to transfer funds from the first user to a second user, wherein the outgoing bill payment request comprises an amount and a recurring time period for, repeated payment of the amount.
Claim 8:  but for the generically recited computer language, further comprising: receiving an indication from the user as to whether the transaction attempt was properly accepted or rejected and, upon receiving an indication from the user that the transaction attempt was properly accepted, saving merchant identification data associated with the accepted transaction; and using the merchant identification data to facilitate expedited authorization of a subsequent transaction from the same merchant, in the context of the claimed invention encompasses one or more people manually receiving an indication from the user as to whether the transaction attempt was properly accepted or rejected and, upon receiving an indication from the user that the transaction attempt was properly accepted, saving merchant identification data associated with the accepted transaction; and using the merchant identification data to facilitate expedited authorization of a subsequent transaction from the same merchant.
Claim 9:  but for the generically recited computer language, receiving a transaction attempt from a second merchant comprising a requested ACH transfer and receiving a transaction attempt from a third merchant comprising a requested debit card transaction, in the context of the claimed invention encompasses one or more people manually transaction attempt from a second merchant comprising a requested transfer and receiving a transaction attempt from a third merchant comprising a requested debit card transaction.
Claim 11:  but for the generically recited computer language, further comprising, upon accepting the first bill payment request, saving data from the first bill payment request and linking the saved data from the first bill payment request with an account of the first user, in the context of the claimed invention encompasses one or more people manually upon accepting the first bill payment request, saving data from the first bill payment request and linking the saved data from the first bill payment request with an account of the first user.
Claim 12:  but for the generically recited computer language, further comprising: receiving a third bill payment request from the first merchant for payment of a third bill by the first user; and accessing the saved data from the first bill payment request to facilitate faster approval of the third bill payment request, in the context of the claimed invention encompasses one or more people manually receiving a third bill payment request from the first merchant for payment of a third bill by the first user; and accessing the saved data from the first bill payment request to facilitate faster approval of the third bill payment request.
Claim 15:  but for the generically recited computer language, further comprising: upon determining that the first bill payment request should be rejected, sending an inquiry to the first user regarding whether the rejection of the first bill payment request was handled properly; 
receiving a response from the first user to the inquiry; and 
upon receiving a response to the inquiry that the first bill payment was handled incorrectly, updating the set of bill payment rules in a manner such that future bill payment requests matching the first bill payment request will be accepted, in the context of the claimed invention encompasses one or more people manually upon determining that the first bill payment request should be rejected, sending an inquiry to the first user regarding whether the rejection of the first bill payment request was handled properly; receiving a response from the first user to the inquiry; and upon receiving a response to the inquiry that the first bill payment was handled incorrectly, updating the set of bill payment rules in a manner such that future bill payment requests matching the first bill payment request will be accepted.

This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “application”, to perform the “receiving”, “creating”, “comparing”, “accepting”, and “transferring”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “application”, to perform the “receiving”, “creating”, “comparing”, “accepting”, and “transferring”  amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it”, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes transmitting information (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec) and depositing information (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19, 2018.  Dependent claims 2-4, 13-14, and 17-20 merely limit the abstract idea but do not recite any additional element beyond the cited abstract idea, thus, do not amount to significantly more. The recited ordered combination of additional elements includes a generically recited computing element non-meaningfully applying the Judicial Exception.  No additional element currently recited renders the claims to be significantly more than the cited Judicial Exception. (Step 2B: No)

Therefore, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-14, and 16-19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Fuerstenberg, U.S. Patent Application Publication Number 2011/0093387.
As per claim 1, Fuerstenberg explicitly teaches:
receiving bill data regarding a first user of a bill payment system, wherein the bill data is at least one of entered on a mobile application or a web-based application under control of the first user and received from a merchant of the first user, and wherein the bill data comprises at least sufficient data to identify an anticipated bill; (Fuerstenberg US2011/0093387 at paras. 61-64) (First, a user 10 initiates bill payment (step 305). A user 10 may receive a notification message via SMS, email, or other method as described above. The notification message may be a reminder that a bill payment is due and have some details on the currently set preferred method of payment (e.g., an indication of the account number (e.g., last 4 digits, or an alias for the account and timing for payment) and timing for payment). The user 10 may click on a link in the message if applicable to initiate the payment or, as explained above, the user 10 may go to the biller's website and click a link or a button to pay his bill, or may go directly to the bill pay system by typing in a website address in his web browser. FIG. 9 shows an exemplary screen shot of a user interface for a Gas & Electric Company website that has a “Bill Pay” button. Once the user 10 clicks the “Bill Pay” button he is prompted with payment options as described earlier and shown in FIG. 5 if the user 10 has not yet set up payment options for the bill or wants to modify the payment options. )
creating a bill authorization data record from the bill data, wherein the bill authorization data record contains data sufficient to accept or reject requested transactions; (Fuerstenberg at paras. 63-67) (the payment processing network modifies the payment request message according to the user preferences. The payment request message is then sent to the issuer 40.  After the issuer 40 receives the payment request message, the issuer 40 sends a payment response message back to the payment processing network 70 to indicate whether or not the current transaction is authorized. The payment processing network 70 then forwards the payment response message back to the acquirer 30. The acquirer 30 then sends the response message back to the merchant 20.)
receiving a transaction attempt from a merchant comprising at least one of a requested ACH transfer and a requested debit card transaction; (Fuerstenberg US2011/0093387 at paras. 25-27 and 61-64) (a payment request message may be generated automatically by the merchant biller 20 on the specified date without any user interaction. A payment request message may include information such as the transaction amount, card verification value, service code, expiration date, merchant category code, portable consumer device identifier (e.g., an account number, alias, or other identifier), and other information.  The process allows for "ACH/EFT payment" transactions.  The process allows for a debit transaction with a "debit card".)
comparing data from the transaction attempt with data from the bill authorization data record; (Fuerstenberg US2011/0093387 at paras. 61-66) (check a user preferences database 50(a) to determine whether the user's preferences in the database are different from the information included in the payment request message. For example, a user 10 may have updated his preferences to include a new account number that he prefers to use for that particular bill, or may have conditions around which account should be used depending on the total amount of the bill (e.g., use debit card if bill less than $100, use credit card if bill greater than or equal to $100). Or, the bill processing hub 50, merchant processor 60, or payment processing network 70 may be storing the account information on behalf of the merchant and thus the payment request message may not have an account number or may have just a place holder for the account number. If necessary, the payment processing network modifies the payment request message according to the user preferences. The payment request message is then sent to the issuer 40.)
accepting or rejecting the transaction attempt based upon the comparison of data from the transaction attempt with data from the bill authorization data record; and (Fuerstenberg US2011/0093387 at paras. 61-66) (After the issuer 40 receives the payment request message, the issuer 40 sends a payment response message back to the payment processing network 70 to indicate whether or not the current transaction is authorized. The payment processing network 70 then forwards the payment response message back to the acquirer 30. The acquirer 30 then sends the response message back to the merchant 20.)
upon determining that transaction attempt should be accepted, automatically transferring funds from an account of the first user in the bill payment system to complete a transaction requested in the transaction attempt. (Fuerstenberg US2011/0093387 at paras. 64-67) (After the issuer 40 receives the payment request message, the issuer 40 sends a payment response message back to the payment processing network 70 to indicate whether or not the current transaction is authorized. The payment processing network 70 then forwards the payment response message back to the acquirer 30. The acquirer 30 then sends the response message back to the merchant 20.  A user 10 may receive notification that payment of his bill has been made)
As per claim 2, Fuerstenberg explicitly teaches: wherein the bill data comprises merchant identifying information.  (Fuerstenberg at paras. 62-64) ( If the user 10 has already set up his payment options to have the bill paid by recurring automatic payment or on a specific date, a payment request message may be generated automatically by the merchant biller 20 on the specified date without any user interaction. A payment request message may include information such as the transaction amount, card verification value, service code, expiration date, merchant category code, portable consumer device identifier (e.g., an account number, alias, or other identifier), and other information.)
As per claim 3, Fuerstenberg explicitly teaches: wherein the bill data further comprises at least one of an authorized transaction amount and an authorized transaction amount range.  (Fuerstenberg at paras. 63-65) (a user 10 may have updated his preferences to include a new account number that he prefers to use for that particular bill, or may have conditions around which account should be used depending on the total amount of the bill (e.g., use debit card if bill less than $100, use credit card if bill greater than or equal to $100).)
As per claim 4, Fuerstenberg explicitly teaches:  wherein the bill data further comprises at least one of an authorized date and an authorized date range.  (Fuerstenberg at paras. 62-64) ([0063] If the user 10 has already set up his payment options to have the bill paid by recurring automatic payment or on a specific date, a payment request message may be generated automatically by the merchant biller 20 on the specified date without any user interaction. A payment request message may include information such as the transaction amount, card verification value, service code, expiration date, merchant category code, portable consumer device identifier (e.g., an account number, alias, or other identifier), and other information. If the merchant biller 20 is relying upon another entity such as the bill pay processing hub 50, the payment processing network 70, or the merchant processor 60 to securely store the user account information, the payment request message may not contain account information (e.g., account number) or may just include a placeholder for such information.)
As per claim 5, Fuerstenberg explicitly teaches: further comprising receiving bill data for each of a plurality of accounts, wherein each of the plurality of accounts is associated with a distinct merchant.  (Fuerstenberg at paras. 4-7 and 46-48 ) (Another embodiment of the invention is directed to a method comprising, providing, using a computer apparatus, user information, and providing preferences related to bill payment wherein the user information and preferences related to bill payment can be utilized to pay bills from different merchants.  The features described above may be encompassed into a central platform to build a variety of merchant integration options or merchant tools to make it easier for merchant 20 to accept payment cards. These options and tools can be reused across multiple merchants using the bill pay processing hub model.)
As per claim 6, Fuerstenberg explicitly teaches: further comprising declining any and all transaction attempts that fail to match preconfigured parameters established within a bill authorization data record.  (Fuerstenberg at paras. 64-66) (when the authorization process fails, the transaction is declined and not authorized)
As per claim 7, Fuerstenberg explicitly teaches: further comprising receiving an outgoing bill payment request to transfer funds from the first user of the bill payment system to a second user of the bill payment system, wherein the outgoing bill payment request comprises an amount and a recurring time period for automated, repeated payment of the amount.  (Fuerstenberg at Figs. 5 and 8 and paras. 50-52) ( Next the user 10 may be prompted to select payment options. For example, if the user wants to pay his Gas & Electric Company bill, he may be presented with an electronic form as shown in FIG. 5 to select his payment options. For example, the user 10 may select when he would like to pay his bill. He could pay the bill now, pay the bill on a select date, or set up recurring automatic payments. If he chooses to pay on a select date he will be prompted to enter the select date. If he chooses to set up recurring automatic payments he will be prompted to enter the date for the recurring payment (e.g., the 1st of each month, the 25th of each month, 3 days before the bill is due, the date the bill is due, etc.). The user 10 may also be present with payment terms provided by the particular biller (e.g., by Gas & Electric Company).  Conditions may include choosing a specific payment mechanism or account depending upon the amount of the transaction, depending upon the due date of the payment, depending on the credit limit for the account or whether there is enough money in the account for a debit card, or depending on the best way to maximize reward points for a particular account.)
As per claim 9, Fuerstenberg explicitly teaches: receiving a transaction attempt from a second merchant comprising a requested ACH transfer and receiving a transaction attempt from a third merchant comprising a requested debit card transaction.  (Fuerstenberg US2011/0093387 at Fig. 8 and paras. 61-64) (The bill pay process may be repeated as shown in Fig. 8 explaining how subsequent recurring payments may be completed to different merchants at different dates and times.  A payment request message may be generated automatically by the merchant biller 20 on the specified date without any user interaction. A payment request message may include information such as the transaction amount, card verification value, service code, expiration date, merchant category code, portable consumer device identifier (e.g., an account number, alias, or other identifier), and other information.  The process allows for a debit transaction with a "debit card".  The process allows for "ACH/EFT payment" transactions.)
As per claim 10, Fuerstenberg explicitly teaches: 
receiving a set of bill payment rules from a first user of a bill payment system from a mobile application or a web-based application under control of the first user; (Fuerstenberg US2011/0093387 at paras. 61-64) (First, a user 10 initiates bill payment (step 305). A user 10 may receive a notification message via SMS, email, or other method as described above. The notification message may be a reminder that a bill payment is due and have some details on the currently set preferred method of payment (e.g., an indication of the account number (e.g., last 4 digits, or an alias for the account and timing for payment) and timing for payment). The user 10 may click on a link in the message if applicable to initiate the payment or, as explained above, the user 10 may go to the biller's website and click a link or a button to pay his bill, or may go directly to the bill pay system by typing in a website address in his web browser. FIG. 9 shows an exemplary screen shot of a user interface for a Gas & Electric Company website that has a “Bill Pay” button. Once the user 10 clicks the “Bill Pay” button he is prompted with payment options as described earlier and shown in FIG. 5 if the user 10 has not yet set up payment options for the bill or wants to modify the payment options. )
receiving a first bill payment request from a first merchant for payment of a first bill by the first user, wherein the first bill payment request comprises an ACH transfer request; (Fuerstenberg US2011/0093387 at paras. 25-27 and 61-64) (a payment request message may be generated automatically by the merchant biller 20 on the specified date without any user interaction. A payment request message may include information such as the transaction amount, card verification value, service code, expiration date, merchant category code, portable consumer device identifier (e.g., an account number, alias, or other identifier), and other information.  The process allows for "ACH/EFT payment" transactions.)
comparing data from the first bill payment request with the set of bill payment rules; (Fuerstenberg US2011/0093387 at paras. 61-66) (check a user preferences database 50(a) to determine whether the user's preferences in the database are different from the information included in the payment request message. For example, a user 10 may have updated his preferences to include a new account number that he prefers to use for that particular bill, or may have conditions around which account should be used depending on the total amount of the bill (e.g., use debit card if bill less than $100, use credit card if bill greater than or equal to $100). Or, the bill processing hub 50, merchant processor 60, or payment processing network 70 may be storing the account information on behalf of the merchant and thus the payment request message may not have an account number or may have just a place holder for the account number. If necessary, the payment processing network modifies the payment request message according to the user preferences. The payment request message is then sent to the issuer 40.)
selectively accepting or rejecting the first bill payment request according to whether the first bill payment request contains data matching parameters established by the set of bill payment rules; (Fuerstenberg US2011/0093387 at paras. 61-66) (After the issuer 40 receives the payment request message, the issuer 40 sends a payment response message back to the payment processing network 70 to indicate whether or not the current transaction is authorized. The payment processing network 70 then forwards the payment response message back to the acquirer 30. The acquirer 30 then sends the response message back to the merchant 20.)
receiving a second bill payment request from a second merchant for payment of a second bill by the first user, wherein the second bill payment request comprises a requested debit card transaction; (Fuerstenberg US2011/0093387 at Fig. 8 and paras. 61-64) (The bill pay process may be repeated as shown in Fig. 8 explaining how subsequent recurring payments may be completed to different merchants at different dates and times.  A payment request message may be generated automatically by the merchant biller 20 on the specified date without any user interaction. A payment request message may include information such as the transaction amount, card verification value, service code, expiration date, merchant category code, portable consumer device identifier (e.g., an account number, alias, or other identifier), and other information.  The process allows for a debit transaction with a "debit card".   The process allows for "ACH/EFT payment" transactions)
comparing data from the second bill payment request with the set of bill payment rules; and (Fuerstenberg US2011/0093387 at paras. 61-66) (check a user preferences database 50(a) to determine whether the user's preferences in the database are different from the information included in the payment request message. For example, a user 10 may have updated his preferences to include a new account number that he prefers to use for that particular bill, or may have conditions around which account should be used depending on the total amount of the bill (e.g., use debit card if bill less than $100, use credit card if bill greater than or equal to $100). Or, the bill processing hub 50, merchant processor 60, or payment processing network 70 may be storing the account information on behalf of the merchant and thus the payment request message may not have an account number or may have just a place holder for the account number. If necessary, the payment processing network modifies the payment request message according to the user preferences. The payment request message is then sent to the issuer 40.)
selectively accepting or rejecting the second bill payment request according to whether the second bill payment request contains data matching parameters established by the set of bill payment rules.  (Fuerstenberg US2011/0093387 at paras. 61-66) (After the issuer 40 receives the payment request message, the issuer 40 sends a payment response message back to the payment processing network 70 to indicate whether or not the current transaction is authorized. The payment processing network 70 then forwards the payment response message back to the acquirer 30. The acquirer 30 then sends the response message back to the merchant 20.)
As per claim 11, Fuerstenberg explicitly teaches: further comprising, upon accepting the first bill payment request, saving data from the first bill payment request and linking the saved data from the first bill payment request with an account of the first user.  (Fuerstenberg at paras. 50-52) ( Next the user 10 may be prompted to select payment options. For example, if the user wants to pay his Gas & Electric Company bill, he may be presented with an electronic form as shown in FIG. 5 to select his payment options. For example, the user 10 may select when he would like to pay his bill. He could pay the bill now, pay the bill on a select date, or set up recurring automatic payments. If he chooses to pay on a select date he will be prompted to enter the select date. If he chooses to set up recurring automatic payments he will be prompted to enter the date for the recurring payment (e.g., the 1st of each month, the 25th of each month, 3 days before the bill is due, the date the bill is due, etc.). The user 10 may also be present with payment terms provided by the particular biller (e.g., by Gas & Electric Company).)
As per claim 12, Fuerstenberg explicitly teaches:  further comprising: receiving a third bill payment request from the first merchant for payment of a third bill by the first user; and accessing the saved data from the first bill payment request to facilitate faster approval of the third bill payment request.  (Fuerstenberg US2011/0093387 at Fig. 8 and paras. 61-64) (The bill pay process may be repeated as shown in Fig. 8 explaining how subsequent recurring payments may be completed to different merchants at different dates and times.  A payment request message may be generated automatically by the merchant biller 20 on the specified date without any user interaction. A payment request message may include information such as the transaction amount, card verification value, service code, expiration date, merchant category code, portable consumer device identifier (e.g., an account number, alias, or other identifier), and other information.  The process allows for a debit transaction with a "debit card".  The process allows for "ACH/EFT payment" transactions.  Embodiments of the invention provide a number of technical advantages such as a faster and simpler technical implementation for a bill pay solution, more secure payments and account information, a more flexible implementation for adding and removing features of the system, and a faster processing of payments made with payment cards.)
As per claim 13, Fuerstenberg explicitly teaches: wherein the set of bill payment rules comprises at least one of a merchant name, a merchant ID number, a transaction amount, a transaction amount range, a transaction amount threshold, a transaction date, and a transaction date range.  (Fuerstenberg at paras. 62-65) ([0063] If the user 10 has already set up his payment options to have the bill paid by recurring automatic payment or on a specific date, a payment request message may be generated automatically by the merchant biller 20 on the specified date without any user interaction. A payment request message may include information such as the transaction amount, card verification value, service code, expiration date, merchant category code, portable consumer device identifier (e.g., an account number, alias, or other identifier), and other information. If the merchant biller 20 is relying upon another entity such as the bill pay processing hub 50, the payment processing network 70, or the merchant processor 60 to securely store the user account information, the payment request message may not contain account information (e.g., account number) or may just include a placeholder for such information.  User 10 may have updated his preferences to include a new account number that he prefers to use for that particular bill, or may have conditions around which account should be used depending on the total amount of the bill (e.g., use debit card if bill less than $100, use credit card if bill greater than or equal to $100).)
As per claim 14, Fuerstenberg explicitly teaches: wherein a separate set of bill payment rules is established for each sub-account of a plurality of sub-accounts of the first user.  (Fuerstenberg at paras. 62-65) ([0063] If the user 10 has already set up his payment options to have the bill paid by recurring automatic payment or on a specific date, a payment request message may be generated automatically by the merchant biller 20 on the specified date without any user interaction. A payment request message may include information such as the transaction amount, card verification value, service code, expiration date, merchant category code, portable consumer device identifier (e.g., an account number, alias, or other identifier), and other information. If the merchant biller 20 is relying upon another entity such as the bill pay processing hub 50, the payment processing network 70, or the merchant processor 60 to securely store the user account information, the payment request message may not contain account information (e.g., account number) or may just include a placeholder for such information.  User 10 may have updated his preferences to include a new account number that he prefers to use for that particular bill, or may have conditions around which account should be used depending on the total amount of the bill (e.g., use debit card if bill less than $100, use credit card if bill greater than or equal to $100).)
As per claim 16, Fuerstenberg explicitly teaches: 
one or more processors; a computer readable memory operably coupled with the one or more processors; (Fuerstenberg at paras. 73-76) (processors and computer-readable storage media)
a bill payment rules module configured to receive bill authorization data from at least one of a mobile application or a web-based application under control of a first user of the system for automated bill payment and a merchant requesting payment of a bill by the first user; and (Fuerstenberg US2011/0093387 at paras. 61-64) (First, a user 10 initiates bill payment (step 305). A user 10 may receive a notification message via SMS, email, or other method as described above. The notification message may be a reminder that a bill payment is due and have some details on the currently set preferred method of payment (e.g., an indication of the account number (e.g., last 4 digits, or an alias for the account and timing for payment) and timing for payment). The user 10 may click on a link in the message if applicable to initiate the payment or, as explained above, the user 10 may go to the biller's website and click a link or a button to pay his bill, or may go directly to the bill pay system by typing in a website address in his web browser. FIG. 9 shows an exemplary screen shot of a user interface for a Gas & Electric Company website that has a “Bill Pay” button. Once the user 10 clicks the “Bill Pay” button he is prompted with payment options as described earlier and shown in FIG. 5 if the user 10 has not yet set up payment options for the bill or wants to modify the payment options. )
a bill payment authorization module configured to receive a bill payment request from a merchant for payment of a bill by the first user, wherein the bill payment authorization module is configured to compare data acquired by the bill payment rules module with data from the bill payment request to selectively approve or deny the bill payment request.  (Fuerstenberg US2011/0093387 at paras. 61-66) (check a user preferences database 50(a) to determine whether the user's preferences in the database are different from the information included in the payment request message. For example, a user 10 may have updated his preferences to include a new account number that he prefers to use for that particular bill, or may have conditions around which account should be used depending on the total amount of the bill (e.g., use debit card if bill less than $100, use credit card if bill greater than or equal to $100). Or, the bill processing hub 50, merchant processor 60, or payment processing network 70 may be storing the account information on behalf of the merchant and thus the payment request message may not have an account number or may have just a place holder for the account number. If necessary, the payment processing network modifies the payment request message according to the user preferences. The payment request message is then sent to the issuer 40.  After the issuer 40 receives the payment request message, the issuer 40 sends a payment response message back to the payment processing network 70 to indicate whether or not the current transaction is authorized. The payment processing network 70 then forwards the payment response message back to the acquirer 30. The acquirer 30 then sends the response message back to the merchant 20.)
As per claim 17, Fuerstenberg explicitly teaches: wherein the system is configured to receive and selectively accept or reject bill payment requests as either ACH transfer requests or debit card transaction requests.  (Fuerstenberg US2011/0093387 at paras. 61-66) (After the issuer 40 receives the payment request message, the issuer 40 sends a payment response message back to the payment processing network 70 to indicate whether or not the current transaction is authorized. The payment processing network 70 then forwards the payment response message back to the acquirer 30. The acquirer 30 then sends the response message back to the merchant 20.  The process allows for a debit transaction with a "debit card".  The process allows for "ACH/EFT payment" transactions)
As per claim 18, Fuerstenberg explicitly teaches: wherein the bill payment rules module is configured to establish and link a separate set of rules with each of a plurality of sub- accounts associated with the first user.  (Fuerstenberg at paras. 62-65) ([0063] If the user 10 has already set up his payment options to have the bill paid by recurring automatic payment or on a specific date, a payment request message may be generated automatically by the merchant biller 20 on the specified date without any user interaction. A payment request message may include information such as the transaction amount, card verification value, service code, expiration date, merchant category code, portable consumer device identifier (e.g., an account number, alias, or other identifier), and other information. If the merchant biller 20 is relying upon another entity such as the bill pay processing hub 50, the payment processing network 70, or the merchant processor 60 to securely store the user account information, the payment request message may not contain account information (e.g., account number) or may just include a placeholder for such information.  User 10 may have updated his preferences to include a new account number that he prefers to use for that particular bill, or may have conditions around which account should be used depending on the total amount of the bill (e.g., use debit card if bill less than $100, use credit card if bill greater than or equal to $100).)
As per claim 19, Fuerstenberg explicitly teaches: wherein the system is configured to compare incoming bill payment requests with data associated with previous transactions associated with the first user and revise further processing of incoming bill payment requests depending upon whether a match with a previous transaction associated with the first user is identified.  (Fuerstenberg at paras. 63-65) (For example, in a recurring payment, a user 10 may have updated his preferences to include a new account number that he prefers to use for that particular bill, or may have conditions around which account should be used depending on the total amount of the bill (e.g., use debit card if bill less than $100, use credit card if bill greater than or equal to $100). Or, the bill processing hub 50, merchant processor 60, or payment processing network 70 may be storing the account information on behalf of the merchant and thus the payment request message may not have an account number or may have just a place holder for the account number. If necessary, the payment processing network modifies the payment request message according to the user preferences. The payment request message is then sent to the issuer 40.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz, U.S. Patent Application Publication Number 2020/0257561 as applied to claims 1-7, 9-14, and 16-19 above, and further in view of Chan, WIPO Patent Application Publication Number 2019/237208A1.
As per claim 8, Fuerstenberg does not explicitly teach, however, Chan does explicitly teach:  
further comprising: receiving an indication from the user as to whether the transaction attempt was properly accepted or rejected and, upon receiving an indication from the user that the transaction attempt was properly accepted, saving merchant identification data associated with the accepted transaction; and using the merchant identification data to facilitate expedited authorization of a subsequent transaction from the same merchant.  (Chan WO2019237208A1 at paras. 23-26 and 82-84) ( In some embodiments, the payment server is configured to: determine that the an initial payment request is a recurring request using historical payment records linked to a customer identifier indicated in the customer record, the recurring request indicating a recurring time period; transmit another payment confirmation request to the second electronic address for the recurring time period; receive another approval notification in response to the payment confirmation request from the second electronic address; transmit another vendor payment request for the recurring time period; receive another payment confirmation indicating successful processing of the other vendor payment request; and update the payment record with the other payment confirmation.  Furthermore, As noted, the alert delivery 126 can transmit a payment verification request to the user device 130 using the verification request contact address stored in the customer record 126, which can be a different communication channel than the initial payment request contact address. The QuickPay service 110 can receive a confirmation response to the payment verification request approving or denying the payment request. )
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fuerstenberg and Chan to provide for the above noted limitations because it allows for building a predictive model to categorize documents efficiently using limited computing resources and improving the accuracy of the predictive models.  (Chan at Abstract and paras. 2-4 and 50-52).
As per claim 15, Fuerstenberg does not explicitly teach, however, Chan does explicitly teach:  further comprising: upon determining that the first bill payment request should be rejected, sending an inquiry to the first user regarding whether the rejection of the first bill payment request was handled properly; receiving a response from the first user to the inquiry; and upon receiving a response to the inquiry that the first bill payment was handled incorrectly, updating the set of bill payment rules in a manner such that future bill payment requests matching the first bill payment request will be accepted.  (Chan WO2019237208A1 at paras. 23-26 and 82-84) ( In some embodiments, the payment server is configured to: determine that the an initial payment request is a recurring request using historical payment records linked to a customer identifier indicated in the customer record, the recurring request indicating a recurring time period; transmit another payment confirmation request to the second electronic address for the recurring time period; receive another approval notification in response to the payment confirmation request from the second electronic address; transmit another vendor payment request for the recurring time period; receive another payment confirmation indicating successful processing of the other vendor payment request; and update the payment record with the other payment confirmation.  Furthermore, As noted, the alert delivery 126 can transmit a payment verification request to the user device 130 using the verification request contact address stored in the customer record 126, which can be a different communication channel than the initial payment request contact address. The QuickPay service 110 can receive a confirmation response to the payment verification request approving or denying the payment request. )
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fuerstenberg and Chan to provide for the above noted limitations because it allows for building a predictive model to categorize documents efficiently using limited computing resources and improving the accuracy of the predictive models.  (Chan at Abstract and paras. 2-4 and 50-52).
As per claim 20, Fuerstenberg does not explicitly teach, however, Chan does explicitly teach:  wherein the system is configured to, upon determining that a merchant associated with an incoming bill payment request fails to sufficiently match a previous transaction, and following approval of the incoming bill payment request, send an inquiry to a user to confirm whether the approval was handled appropriately and, upon confirmation that the approval was handled appropriately, save transaction data from the incoming bill payment request to be used to streamline future processing of bill payment requests from the same merchant.  (Chan WO2019237208A1 at paras. 23-26 and 82-84) ( In some embodiments, the payment server is configured to: determine that the an initial payment request is a recurring request using historical payment records linked to a customer identifier indicated in the customer record, the recurring request indicating a recurring time period; transmit another payment confirmation request to the second electronic address for the recurring time period; receive another approval notification in response to the payment confirmation request from the second electronic address; transmit another vendor payment request for the recurring time period; receive another payment confirmation indicating successful processing of the other vendor payment request; and update the payment record with the other payment confirmation.  Furthermore, As noted, the alert delivery 126 can transmit a payment verification request to the user device 130 using the verification request contact address stored in the customer record 126, which can be a different communication channel than the initial payment request contact address. The QuickPay service 110 can receive a confirmation response to the payment verification request approving or denying the payment request. )
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fuerstenberg and Chan to provide for the above noted limitations because it allows for building a predictive model to categorize documents efficiently using limited computing resources and improving the accuracy of the predictive models.  (Chan at Abstract and paras. 2-4 and 50-52).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI  can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        
/MERRITT J HASBROUCK/Examiner, Art Unit 3693